                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION
LAMAR KEMP                                                                               PLAINTIFF

v.                                     Civil No.6:17-cv-06084

DR. NANNETTE VOWELL                                                                  DEFENDANTS
                                              ORDER
       Before the Court is a Joint Motion to Substitute Party filed by Plaintiff and Defendant.

(ECF No. 100). Plaintiff Lamar Kemp and Defendant Dr. Nannette Vowell ask the Court to

substitute Wellpath, LLC, as the real party in interest for Dr. Nannette Vowell. The motion also

states that Plaintiff agrees and stipulates to dismiss his claims against “all other parties, including

Dr. Nannette Vowell, with prejudice, each party to bear its own costs.” Id.

       The parties’ Joint Motion to Substitute Party (ECF No. 100) is GRANTED. The Clerk is

DIRECTED to substitute Wellpath, LLC for Defendant Dr. Nannette Vowell. In accordance with

the agreement of the parties, all claims against Dr. Nannette Vowell are DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED this 18th day of September 2019.

                                               /s/   Barry A. Bryant
                                               HON. BARRY A. BRYANT
                                               UNITED STATES MAGISTRATE JUDGE
